Thompson, J.
{dissenting). — My view briefly is that the original grant of jurisdiction to this court, in the constitution of 1875, in proceedings by quo warranto, is coupled with a provision giving the right of appeal to the supreme court in cases like the one before us ; that this right of appeal has not been taken away, either in express terms or by necessary implication, by the constitutional amendment; and that such an implication is precluded by the rule that repeals by implication are not favored, especially where they work a deprivation of previously existing rights. But I concur with my associates that no provision of law exists, authorizing a- supersedeas in case of such an appeal. •